Citation Nr: 1040024	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Wade R. Bosely, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for PTSD and assigned a 30 
percent rating, effective November 15, 2002; and a July 2004 
decision of the Pittsburgh RO which denied entitlement to a TDIU.

The Veteran perfected an appeal for his claim for service 
connection for a seizure disorder and his claim for a higher 
rating for service-connected malaria.  However, he withdrew his 
appeal as to the service connection claim in May 2005 and as to 
the higher rating claim in June 2006.  

The Board notes that this decision does not affect the temporary 
total rating assigned for PTSD from September 17, 2007 through 
October 31, 2007.  After the last adjudication of this claim by 
the RO, the Veteran submitted records regarding the above 
inpatient admission.  As these records are not pertinent to the 
claims at issue there is no need to remand the case for the RO to 
review the new evidence.  See 38 C.F.R. § 20.1304(c) (2009).  

In August 2005 and November 2007, the Board remanded the issues 
on the title page for further evidentiary development.  The 
requested development was completed, and the case has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Since the effective date of the grant of service connection 
for PTSD, that disability has resulted in occupational and social 
impairment with deficiencies in most areas; total occupational 
and social impairment is not shown.

2.  Service connection is currently in effect for PTSD, rated as 
70 percent disabling since November 15, 2002; diabetes mellitus, 
type 2, rated as 20 percent disabling from April 2009; tinnitus, 
rated as 10 percent disabling since November 2003; and left ear 
hearing loss, malaria, and erectile dysfunction all rated as 
noncompensably disabling - the Veteran's combined disability 
rating has been 70 percent or greater since November 15, 2002.   

3.  The Veteran has work experience as a farmer and a carpenter; 
he has a General Equivalency Diploma (GED).

4.  The weight of the competent, probative evidence indicates 
that since the effective date of the grant of service connection 
for PTSD, the Veteran as likely as not has been prevented from 
obtaining and retaining substantially gainful employment as a 
result of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD 
have been more nearly approximated from November 15, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU have been met from November 15, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination to grant a TDIU, no 
further discussion of VCAA compliance is necessary regarding that 
issue.

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in December 2002, December 
2005, and April 2007 letters.  The December 2005 letter advised 
the Veteran of what information and evidence is needed to 
substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The April 
2007 letter, which was sent with a supplemental statement of the 
case, advised the Veteran of the necessity of providing medical 
or lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  The April 2007 
letter further advised the Veteran of how effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The claim was last readjudicated in June 2010.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  In 
Dingess, the United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
Vet Center records, and private treatment records.  As recently 
as June 2010, the Veteran reported that he had no more evidence 
to submit.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Factual Background

In a January 2003 statement, the Veteran's wife indicated that 
she and the Veteran had been married for 30 years.  She had 
observed the Veteran having bad dreams, mood swings, and being 
negative and depressed.

The Veteran was afforded a VA examination in January 2003, 
performed by Dr. JJ, a VA psychologist.  He diagnosed chronic 
PTSD and assigned a Global Assessment of Functioning (GAF) score 
of 55.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (citing Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)).  During the evaluation, the 
Veteran reported no psychiatric hospitalization or outpatient 
treatment.  He reported that his sons hated him and that he had 
problems getting along with wife.  He further noted difficulty 
with sleep, mood, affect, and controlling his temper.  He had a 
few friends who were Vietnam veterans as well as some "flea 
market friends".  

On mental status examination, the Veteran was appropriately 
dressed and groomed.  He had poor eye contact, but was alert and 
oriented in all spheres.  Speech was essentially articulate with 
normal amplitude and rate of speed and no speech anomalies were 
noted.  Affectively, the Veteran demonstrated a wide range and 
intensity and was not always affectively stable; however, he was 
appropriate and affective presentation matched self-reported 
mood.  Thought process demonstrated a halting rate of flow with 
essentially good coherence and logic; however, at times 
associations were somewhat loose.  The main focus of thought 
content was experiences while serving in Vietnam.  There was some 
impairment of thought process and communication in that the 
Veteran could not focus well on questions that were separate from 
his traumatic experiences in Vietnam.  There were no overt 
delusions or hallucinations.  He did have dissociative flashbacks 
which mimicked delusions and hallucinations.  The Veteran 
reported suicidal thoughts and ideations but no plan or intent; 
he denied homicidal thoughts.  It was noted that he had the 
ability to maintain most of his personal hygiene and activities 
of daily living, except for taking care of his teeth.  There was 
some short-term memory impairment.  There were no obsessive or 
ritualistic behaviors which would interfere with routine 
activities.  The Veteran reported a history of panic attacks 
mostly during his sleep.  Depression, depressed mood, and anxiety 
were all noted.  The Veteran had impaired impulse control in that 
he could not control his temper and alienated other members of 
his family as well as his friends.  The Veteran reported sleep 
impairment.

The Veteran first sought treatment at the Vet Center in 2004.  At 
his intake interview, he reported being angry, depressed, and 
anxious.  He also reported having sleep disturbance.  A mental 
status examination was performed (essentially, the social worker 
checked boxes and circled answers on a pre-written form).  The 
form indicated that the Veteran was unkempt, anxious, suspicious, 
and defensive.  Speech was appropriate and he was oriented to 
person, place and time.  Impaired memory, flat affect and 
impaired judgment were noted.  The Veteran was tense.  He had no 
delusions, hallucination, or disorganized thinking.  He had 
periodic suicidal thoughts in the past.  He did not have 
homicidal ideation, but did report getting angry.  Vet Center 
group therapy notes reflect that the Veteran repeatedly denied 
suicidal and homicidal ideation.

The Veteran was afforded another VA examination in December 2005.  
This examination was performed by a different psychologist, who 
diagnosed mild, recurrent major depressive disorder and assigned 
a GAF score of 65.  During the evaluation, the Veteran reported 
trouble sleeping, dreams, flashbacks, hearing voices, anxiety, 
little interest, and that he did not bathe like he should.  

On mental status examination, grooming was clearly neglected and 
hygiene was poor.  Orientation was marginal and the Veteran was 
withdrawn and detached.  His speech was rather soft in volume and 
tone and slowed in rhythm and rate.  Speech content was under-
productive and at times tangential but generally coherent.  Mood 
was apathetic with a blunted affect.  The Veteran reported 
nightly nightmares, but the examiner thought these dreams were 
not combat related.  Thought process appeared to be somewhat 
concrete and impoverished overall.  The Veteran reported suicidal 
ideation 3 to 4 times per month, and that he hears voices 3 to 4 
times per month.  The examiner thought the Veteran did not have 
true dissociative flashbacks.  Instead, the examiner noted that 
the Veteran would reminisce or have thoughts about his experience 
in Vietnam.  The Veteran had no obsessive or ritual behaviors.  
He went to VFW meetings and hunting camp, and reported having 
close friends and socializing regularly.  Psychological testing 
was performed, and the examiner interpreted the results as 
suggesting symptom fabrication and/or malingering.

The examiner noted that the Veteran had not worked since 2001 but 
that he did not appear to be unemployable and clearly reported 
that he made a decision to rent his farm to his son rather than 
continue operating the business.  The examiner also noted that 
the Veteran went to flea markets and socialization appeared 
normal.  The examiner disputed the diagnosis of PTSD made by Dr. 
JJ.  

In separate statements in June and July 2005, the Veteran, his 
wife, and his Vet Center therapist all took issue with the 
December 2005 examination report.  They noted what they saw as 
inaccuracies in the report.  

The Veteran was afforded another VA examination in April 2008, 
performed by Dr. JJ.  Doctor JJ again diagnosed PTSD and assigned 
a GAF score of 51.  It was noted that the Veteran had inpatient 
psychiatric treatment in March 2007 and September through October 
2007.  The Veteran reported improvement in his relationship with 
his sons, which was evidently terrible prior to his treatment.  
He still isolated.  He had been married for 36 years.  He had not 
worked since 2001.  He had some social relationships, but these 
were primarily with other veterans.  There was no history of 
violence, assaultiveness, or suicide attempts since the last 
evaluation.

On mental status examination, hygiene was only fair.  The 
examiner noted that there was some difficulty in maintaining 
personal hygiene and basic activities of daily living.  The 
Veteran was alert and oriented times three.  Speech showed normal 
articulation and amplitude as well as rate of speed with no 
speech anomalies.  Rate and flow of speech were within normal 
limits.  Affectively, he demonstrated an extremely narrow range 
and intensity and was essentially flat but affect was stable and 
appropriate.  Thought process demonstrated a normal rate of flow 
although there was somewhat of a paucity of thinking.  The 
Veteran was coherent and able to be logical; he had no loose 
associations.  Thought content was appropriate, and there were no 
overt delusions or hallucinations, but he did continue to 
describe dissociative flashback experiences primarily originating 
in nightmares.  The Veteran had suicidal thoughts and ideations 
but denied any plan or intent.  He denied homicidal ideation.  
The Veteran did complain of short-term memory loss and 
impairment.  He had no obsessive or ritualistic behavior.  The 
Veteran reported panic attacks primarily in agoraphobic settings 
that he controlled by avoiding those settings.  He also noted 
depression and anxiety.

Doctor JJ noted that he did not believe that the Veteran was 
exaggerating his symptoms, but instead that the Veteran had 
significant symptomatology.  The Veteran was reportedly still not 
capable of socializing outside of his immediate family or with 
other Vietnam veterans.  Doctor JJ opined that the Veteran's PTSD 
caused a significant impact on occupational functioning and the 
Veteran had not been able to work since 2001.

VA outpatient treatment records from 2008 to 2010 show treatment 
by a VA social worker and a psychiatrist.  The social worker 
consistently assigned the Veteran a GAF score of 50.  It was 
noted that the Veteran was not psychotic or a danger to himself 
or others.  The Veteran reported violent dreams.  On examination, 
the Veteran was alert and oriented.

The Veteran was afforded another VA examination in January 2010, 
this time by a VA consultant psychologist.  The diagnosis was 
PTSD and a GAF score of 50 was assigned.  The Veteran complained 
of difficulty sleeping, nightmares, avoidance, irritability 
(although he was never physical with his wife or children), 
hypervigilance, easy startle response, and that he remained at 
home but for socializing with members of his PTSD group.  

On mental status examination, the Veteran had adequate grooming.  
He was alert and oriented in all spheres.  His affect was stable 
but decreased in both range and intensity.  Though process was 
logical, goal directed and appropriate in speed.  Though content 
was free of delusional ideations, hallucinatory perceptions, and 
obsessive-compulsive tendencies.  Panic attack symptomatology was 
not evident although this was previously more of a problem and 
had been less so given the Veteran generally withdraws from going 
out in the general public.  He denied homicidal ideation.  He did 
endorse vague suicidal ideation throughout most of his life 
without any active plans or serious intentions of acting on these 
ideations.  He had poor concentration during the day.  Judgment 
and insight were adequate.  

The examiner noted that the Veteran had an inability to 
effectively relate to others when working for others in the 
construction industry and in attempting to develop his own 
construction business.  These difficulties included interpersonal 
and social conflicts not only with co-workers but also potential 
customers regarding jobs that were to be completed.  The examiner 
doubted that the Veteran would have been capable of any type of 
employment position even on a part-time basis if he had not been 
in the area of dairy farming and had the opportunity to work 
independently as his own boss.  This was because of the 
irritability and interpersonal/social conflict that the Veteran 
demonstrated in his younger years.  The examiner opined that the 
Veteran was incapable of any type of competitive employment at 
this time on a part-time or full-time basis due to his extreme 
withdrawal from others and difficulty in interacting in the 
general public.  In the examiner's opinion, the Veteran had been 
unemployable since around 1979.  Regarding interpersonal and 
social functioning, the examiner noted that there had been 
conflict in the Veteran's own family and that it had only been 
the in the past several years - with the advent of individual 
counseling, psychotherapy, involvement in PTSD groups, ongoing 
follow-ups, and psychotropic medications - that the Veteran had 
been able to redevelop positive relationships with his sons.  
These relationships continued to be mended.  The examiner 
considered the Veteran's overall interpersonal and social 
functioning and occupational bearing to be moderately to severely 
impaired secondary to his PTSD.

A VA discharge summary shows that the Veteran was hospitalized 
for a week in March 2010.  The reason for admission was that the 
Veteran wanted to socialize with more people and meet other 
veterans.  The diagnosis at separation was PTSD and a GAF score 
of 47 was assigned.  The Veteran complained of distressing 
dreams, flashbacks, avoidance, hyperarousal, irritability and 
outbursts of anger.  He often could not concentrate and had an 
exaggerated startle response.  The prognosis on discharge was 
guarded based on severity and chronicity of the PTSD symptoms, 
and was contingent upon his maintaining regular outpatient care.  
The Veteran was not a suicidal or homicidal risk.  

II. Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability has been rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling. 

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and/or mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or memory 
loss for names of close relatives, own occupation, or own name.  
Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the GAF score.  A GAF score of 61 
to 70 indicates some mild symptomatology (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  While the Rating Schedule 
does indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based solely on 
GAF scores.  See 38 C.F.R. § 4.130 (2009).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's PTSD more nearly approximates the criteria for 
a 70 percent evaluation since the award of service connection.  
His PTSD has resulted in occupational and social impairment with 
deficiencies in most areas (such as work, family relations, 
judgment, thinking, and mood).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  For example, the Veteran has reported a 
terrible relationship with his sons and even noted that they 
hated him.  He also reported problems getting along with his 
wife.  The Veteran at times has had associations that were 
described as somewhat loose, as well as dissociative flashbacks 
which mimicked delusions and hallucinations.  He has reported 
suicidal thoughts and ideations.  His hygiene has been described 
as fair to poor and an examiner noted that the Veteran did not 
bathe like he should and that grooming was clearly neglected and 
hygiene poor.  Impairment of short-term memory has been noted, as 
has impaired impulse control in that the Veteran could not 
control his temper and alienated other members of his family as 
well as his friends.  The Veteran reported hearing voices.  
Orientation has been described as marginal and speech content as 
under-productive and at times tangential.  An examiner noted that 
the Veteran was still not capable of socializing outside of his 
immediate family or with other Vietnam veterans.  The above 
symptoms suggest that the Veteran has occupational and social 
impairment with deficiencies in most areas.  

After resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's disability picture more nearly approximates 
the criteria for a 70 percent rating, but no more.  The competent 
medical evidence of record demonstrates that the Veteran's PTSD 
has not resulted in symptoms consistent with an even higher 
evaluation. 

Regarding the symptoms demonstrative of a 100 percent rating, the 
Board recognizes that on one occasion speech content was noted as 
under-productive and at times tangential but generally coherent, 
and that on one occasion there was some impairment of thought 
process and communication in that the Veteran could not focus 
well on questions that were separate from his traumatic 
experiences in Vietnam.  However, on multiple occasions, thought 
content and communication were reported as normal.  Looking at 
the isolated period where the Veteran had under-productive and at 
times tangential speech, the Veteran was still coherent.  It is 
also important to note that the Veteran has effectively 
participated in multiple outpatient appointments, group sessions 
and VA examinations.  Overall, the Veteran's behavior, thought 
process, and communication simply do not rise to the level of 
being grossly inappropriate or grossly impaired.  

While it was noted that the Veteran had dissociative flashbacks 
which mimicked delusions and hallucinations, persistent delusions 
or hallucinations are not shown.  The Veteran has reported 
hearing voices as much as 3 to 4 times per month.  The Veteran 
has also denied having delusions and hallucinations.  Looking at 
the entire record, including the Veteran's reports of hearing 
voices and dissociative flashbacks, the frequency of these 
symptoms is not persistent.  Likewise, while the Veteran has 
reported suicidal ideation and plan, it was noted that he does 
not have any active plans or serious intentions of acting on 
these ideations.  The Veteran has also denied suicidal ideation 
on multiple occasions.  The Veteran does not have a history of 
violence or assaultiveness and has continually denied homicidal 
ideation.  In March 2010, a VA examiner found that the Veteran 
was not a suicidal or homicidal risk.  VA outpatient treatment 
records include similar findings.  The Veteran is not in 
persistent danger of the hurting himself or others.  

The Veteran has not had disorientation to time or place, or the 
severity of memory loss contemplated in the 100 percent rating.  
The Veteran has had problems with his activities of daily living 
and hygiene.  Examiners have noted that he did not take good care 
of his teeth and did not always bathe like he should.  However, 
adequate grooming has been noted on other occasions.  Even 
considering the Veteran's apparent intermittent problems with 
activities of daily living, the overall disability picture still 
more nearly approximates the criteria for a 70 percent rating.  
In this case, the Veteran has definite occupational impairment, 
but total occupational impairment is not shown even when 
considering the Veteran's grooming and appearance with all of his 
other symptoms.  

The Board recognizes that the Veteran has trouble socializing 
outside of his immediate family or with other Vietnam veterans.  
However, total social impairment is not shown.  During the course 
of this appeal it was noted that the Veteran had been able to 
redevelop positive relationships with his sons.  The Veteran has 
been married for 36 years.  He reported going to VFW meetings and 
hunting camp.  He relayed that he had a few friends who were 
Vietnam veterans as well as some "flea market friends," and 
that he socializes with members of his PTSD group.  The Veteran 
does have occupational impairment; however, this is better 
addressed with a TDIU than with a 100 percent rating for PTSD as 
total social impairment is not shown in this case.  

The GAF scores assigned in this case - ranging from 47 to 65, but 
primarily in the 50 to 55 range - also indicate that a 70 percent 
rating is more appropriate than a 100 percent rating in this 
case.  Scores ranging from 51 to 60 reflect more moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning, which is in keeping with no more than a 70 
percent rating.  Even the lowest score assigned, 47, falls in the 
range of scores that reflects serious symptoms or serious 
impairment in social, occupational or school functioning.  
Serious symptoms and serious impairment in social, occupational 
or school functioning are contemplated in a 70 percent rating.  

In summary, the Board concludes that the Veteran's symptoms of 
PTSD are adequately addressed by the 70 percent evaluation now 
assigned under Diagnostic Code 9411 for the entire period of the 
claim.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board has also considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's PTSD.  The threshold factor for 
extra-schedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

With reasonable doubt resolved in the Veteran's favor a 70 
percent rating for PTSD is warranted, effective November 15, 
2002.

III. TDIU

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 38 
C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's nonservice-connected disabilities nor advancing age 
may be considered.  

Service connection is in effect for PTSD, rated as 70 percent 
disabling since November 15, 2002; diabetes mellitus, type 2, 
rated as 20 percent disabling from April 2009; tinnitus, rated as 
10 percent disabling since November 2003; and left ear hearing 
loss, malaria, and erectile dysfunction all rated as 
noncompensably disabling.  The Veteran's combined disability 
rating has been 70 percent or greater since November 15, 2002.  
The Veteran now clearly meets the disability percentage 
requirements for consideration of a TDIU.  

The record establishes that the Veteran has work experience as a 
farmer and a carpenter.  He has a GED.  He has not worked since 
2001.  

The medical evidence in this case indicates that the Veteran has 
not been able to work since at least 2001 due to symptomatology 
from his service-connected PTSD.  For example, in April 2008 a VA 
psychologist opined that the Veteran's PTSD had a significant 
impact on occupational functioning and the Veteran had not been 
able to work since 2001.  In January 2010, a VA psychologist 
opined that the Veteran was incapable of any type of competitive 
employment at this time on a part-time or full-time basis due to 
his extreme withdrawal from others and difficulty in interacting 
in the general public.  

Given the above, the Board finds that the criteria for a TDIU 
have been met since the date of the grant of service connection 
for PTSD - November 15, 2002.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009) (holding that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities as part of the initial adjudication of a claim).   





ORDER

A 70 percent rating for PTSD is granted from November 15, 2002, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.

A TDIU is granted from November 15, 2002, subject to the 
applicable laws and regulations governing the payment of monetary 
benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


